Citation Nr: 1415818	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-02 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, including as secondary to service-connected osteoarthritis, left knee.

2.  Entitlement to service connection for a low back disorder, including as secondary to service-connected osteoarthritis, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1971 to March 1972.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, on brokerage for the RO in Los Angeles, California.

In March 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The case was previously before the Board in June 2012 wherein the Board denied the benefits sought on appeal.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  His representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order in November 2012, granting the Joint Motion, and returned the case to the Board.  In July 2013, the Board remanded the appeal for further development in accordance with the Joint Motion.  The Board is satisfied that there has been substantial compliance with this specific remand directive and the Board may therefore proceed with appellate review.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, the Veteran's right knee disorder was caused or made worse by the Veteran's service-connected osteoarthritis, left knee.

2.  A low back disorder was not caused or made worse by a disease or injury in service, nor was it caused or made worse by the Veteran's service-connected osteoarthritis, left knee.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right knee disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for establishing service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a November 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issue on appeal and inquired as to any outstanding evidence.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The claims file includes service treatment records, VA treatment records, and letters and forms from the Veteran's primary care doctor.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Veteran was originally afforded a VA contract examination in February 2011.  As discussed above, the case was remanded because that examination was found to be inadequate in the Joint Motion.  A new VA contract examination was obtained in August 2013, another VA examination was obtained in January 2014, and an addendum independent medical opinion was obtained in February 2014.  In sum, the examinations and the medical opinions are adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board acknowledges that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis of the Right Knee Condition

There is no evidence of a right knee condition during the Veteran's active duty service.  In fact, the Veteran is not alleging that he is entitled to service connection for a right knee condition on a direct basis.  The issue is whether the Veteran is entitled to service connection on a secondary basis.  He has claimed that his right knee condition is related to his service-connected left knee disorder.

At the VA contracted examination in February 2011, the contact examiner opined that it was less likely than not that the Veteran's right knee condition was related to his left knee condition.  In the rationale for the opinion, the examiner cited a November 2009 VA left knee X-ray which revealed mild degenerative joint disease.  The examiner opined that the severity of the left knee condition was not of a significant enough nature to support a conclusion that the right knee degenerative changes were a result of compensating for the left knee.  The VA examiner noted that if the left knee X-ray had revealed severe, even moderate degenerative changes it would be more likely that one could more likely attribute the right knee degenerative changes to the left knee.  As discussed in the November 2012 Joint Motion, the previous Board decision was vacated because the February 2011 examiner relied on outdated X-rays as his supporting data.

Since the remand, the Veteran underwent a VA contracted examination in August 2013 and a VA examination in January 2014.  The evidence clearly establishes a current right knee disorder.  At the August 2013 examination, the Veteran reported sharp right knee pain that prevents him from prolonged standing and walking.  
ROM testing showed the Veteran has functional loss and/or functional impairment of the knee and lower leg.  The contributing factors are less movement than normal, weakened movement, pain on movement, and interference with sitting, standing and weight-bearing.  

The contract examiner opined that it is "less likely as not that the Veteran has a right knee disorder that is caused or aggravated by his service connected osteoarthritis of the left knee."  However, the rationale provided seems to conclude the opposite: "The evidence presented suggests that the right knee was injured as a consequence of the compensatory mechanisms used to protect the left knee from full weight...  As such, the Veteran would naturally favor the knee and develop the decrease ROM seen today."  Therefore, it appears that the contract examiner is concluding that the right knee condition was caused by the left knee condition.

Given the confusion, the Veteran was afforded another VA examination in January 2014.  The examination again showed a current disorder and imaging studies showed degenerative or traumatic arthritis in both knees.

The VA examiner opined that the condition claimed "is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  The examiner provided the following rationale: "There are no long term trials which prove that limping on one side due to an arthritic knee on one side causes severe DJD [degenerative joint disease] on the other side.  That being said, he most likely was in a much more rigorous environment than a typical human and had more weight and stress on his knees in his military position which could definitely be correlated with earlier onset DJD of the knees in general.  It could be then postulated that once his left knee became painful and limited in motion - more of the body weight was forced onto the right knee expediting its degeneration as well.  These are all likely theories and should be considered in giving this Veteran any compensation.  However no direct cause and effect can truly be proven for his severe DJD of the right knee due to pain and antalgic gait on the left."

Given that the VA examiner's rationale seems to hold open the chance that the conditions of the two knees connected, an independent medical opinion was requested.  The examiner who provided the independent medical opinion concluded that "the Veteran's right knee disorder, currently diagnosed as degenerative joint disease of the bilateral knees, is less likely than not (less than 50 percent probability) proximately due to or the result of or aggravated by the Veteran's service connected condition, osteoarthritis of the left knee."  The examiner provided the following rationale: "There is no scientifically based medical literature supporting a causal or permanent worsening relationship between a knee disorder of one leg, including osteoarthritis, and the contralateral knee, even with antalgic gait.  X-ray results of the Veteran's knees in the VBMS eRecord and CPRS via CAPRI were reviewed, but do not change the opinion."

The three opinions are not in agreement.  Upon careful review of the evidence of record, the Board has determined that the evidence in favor of the Veteran's claim is at least in equipoise with the evidence against the claim.

The Board has not found any negative opinion that is more persuasive or well-supported.  The contract examiner's opinion from August 2013 and the independent medical examiner's opinion from February 2014 are in direct contradiction.  While the VA examiner's opinion from January 2014 is against the claim, the rationale indicates there is a chance that the right knee condition is related to the left knee disorder.  Thus, in consideration of both the positive and negative evidence of record, the Board will resolve all reasonable doubt in the Veteran's favor, and conclude that the criteria for service connection for a right knee disorder are met.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

IV.  Analysis of the Low Back Condition

Service treatment records do not indicate that the Veteran then had any disorder of the back, nor is there any record of an injury to the back.  There are extensive complaints about the left knee, and the Veteran was eventually separated from service due to his left knee problems.  At the examination for the medical board proceedings in January 1972, clinical evaluation of everything but the left knee was "entirely within normal limits."  The Veteran does not contend that he injured his back in service.  Although he dated his back problem to the time of service at his VA contract examination in February 2011, at his hearing he admitted that these problems did not onset until much later in the 1980s or early 1990s.  At his more recent examinations, he has asserted that the onset was in the 1990s.  There is no indication that arthritis of the back was present within one year of service.

The Veteran submitted a letter from his primary care doctor dated in March 2008.  At that time, his doctor opined that the Veteran's low back pain more likely than not was due to an injury that he sustained in service.  There was no rationale provided for this opinion, and no indication that the physician reviewed relevant service treatment records which do not document any injury to the back in service.  Also, as previously noted, the Veteran does not contend that he injured his back in service.  As a result of these circumstances, the March 2008 physician's statement has little to no probative value.

The Veteran also submitted a form that was filled out by another of his physicians in March 2012.  The physician opined that the Veteran's "chronic left knee issues may have contributed to compensation by... [his] back, thus contributing to current pain issues."  A physician's assertion that a disease or injury "may" be related to a Veteran's service is unduly speculative, insofar as it does indicate that it is at least as likely as not that such disease or injury was related to the Veteran's service.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127-128 (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion that a particular event "may" have led to the Veteran's disability is too speculative to establish a causal relationship)).  The logic set forth in Bostain and Obert applies equally well to allegations of secondary service connection.  Hence, the 2012 physician's opinion was too speculative upon which to base a finding of service connection.

At the VA contracted examination in February 2011, the examiner opined that it was less likely than not that the Veteran's low back condition was secondary to the claimant's left knee condition.  In the rationale for the opinion, the examiner cited a November 2009 VA left knee X-ray which revealed mild degenerative joint disease.  The examiner opined that the severity of the left knee condition was not of a significant enough nature to support a conclusion that the back's degenerative findings were a result of compensating for the left knee.  The VA examiner noted that if the left knee X-ray had revealed severe, even moderate degenerative changes it would be more likely that one could more likely attribute the lower back degenerative changes to the left knee.  As discussed above, the previous Board decision was vacated because the February 2011 examiner relied on outdated X-rays as his supporting data.

Following the remand, the Veteran underwent a VA contracted examination in August 2013.  The Veteran complained of back pain due to his left knee condition.  The back pain was described as worse with prolonged standing and walking.  The Veteran was reported to use a back brace and to manipulate his sitting position.  He also noted his pain is worse in the morning.  The Veteran reported using narcotics for the pain.  The pain was described as sharp and radiating to his neck and right knee.  The Veteran reported that he does not have flare-ups that impact the function of his low back.

The Veteran underwent Range of Motion (ROM) testing.  Flexion ended at 60 degrees.  Extension ended at 25 degrees, and there was no objective evidence of painful motion.  Right lateral flexion ended at 10 degrees.  Left later flexion ended at 25 degrees.  Right lateral rotation ended at 20 degrees.  Left later rotation ended at the normal endpoint and there was no painful motion.  

The Veteran was able to perform repetitive-use testing with 3 repetitions.  Post-test flexion ended at 60 degrees.  Post-test extension ended at 25 degrees.  Post-test right lateral flexion ended at 5 degrees.  Post-test left lateral flexion ended at 25 degrees.  Post-test right lateral rotation ended at 15 degrees.  Post-test left lateral rotation ended at 25 degrees.  The Veteran had additional limitation in ROM and functional loss and/or functional impairment of the thoracolumbar spine following repetitive-use testing.  The contributing factors included: less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue.  And he did not have guarding or muscle spasm.

Muscle strength testing resulted in 4/5 for each test, which indicates active movement against some resistance.  The Veteran did not have muscle atrophy.  Reflex testing resulted in 1+ for each test, which indicates hypoactive.  Sensory testing showed normal results.  Straight leg raising test were positive in the left and right legs.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes).  The Veteran did not have intervertebral disc syndrome (IVDS).

The contract examiner diagnosed lumbar strain and opined that it "is less likely as not that the Veteran has a low back disorder [that] is caused or aggravated by his service connected osteoarthritis of the left knee."  The examiner based the rationale on the fact that the "Veteran's lack of an antalgic gait, decisively weighs against the possibility that altered walking mechanics was the cause of any back condition resulting from a knee condition."

However, despite the fact that the Veteran is not alleging direct service connection, the contract examiner opined that "[i]t is at least as likely as not that the Veteran has a low back disorder that is related to active service."  The examiner gave the following rationale: "Given the rigors of military service, the likelihood that the Veteran having developed a back condition is highly likely related directly to active service.  VBMS records were searched but no records relating to a back condition were found in order to make [a] specific nexus [finding].  Thus the nexus is made by association and that the Veteran did not report a post-military occupational injury or environment that could have caused the condition."  

After this opinion, the RO requested a new VA examination.  The VA examiner also concluded there was a current back condition.  As before, the Veteran claimed that his back began hurting in the 1990's and that it has progressively gotten worse since then.  The pain was described as sharp and he can hardly bend over or perform daily tasks.  He reported having problems walking long distances and after 30 minutes of walking he will sit until the pain subsides.  He also reported that he has begun to feel tingling and numbness in his feet.

The Veteran underwent ROM testing.  Flexion ended at 35 degrees, and pain began at 20 degrees.  Extension ended at 20 degrees.  Right lateral flexion ended at 25 degrees.  Left later flexion ended at 25 degrees.  Right lateral rotation ended at 30 degrees.  Left later rotation ended at 30 degrees.  

The Veteran was not able to perform repetitive-use testing with 3 repetitions.  He could perform repetitive testing on lateral bending, rotation and extension, but he could not perform repetitive bending due to the extensive pain.  The Veteran had additional limitation in ROM following repetitive-use testing and has functional loss and/or functional impairment.  The contributing factors included: less movement than normal, pain on movement, interference with sitting, standing and/or weight-bearing, and lack of endurance.

The Veteran was reported to have radicular pain or other signs or symptoms due to radiculopathy.  He has constant pain at a moderate level in the right lower extremity and intermittent pain at a mild level in the left lower extremity.  They involve the L4/L5/S1/S2/S3 nerve roots.  There is unfavorable ankylosis of the entire thoracolumbar spine.
The examiner reported that the Veteran has other neurologic abnormalities or findings related to a thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes) including "hyporeflexic in bilateral legs - he may live this way normally, but his back imaging and physical exam could lead one to believe it is from a nerve impingement process."

Imaging studies of the thoracolumbar spine were performed and arthritis was documented.  The Veteran was also reported to have "severe degenerative spine and ankylosis of thoracolumbar spine, facet hypertrophy."  The examiner noted that active duties and sitting longer than 30 minutes are impossible for the Veteran.  

The examiner, unfortunately, did not provide an opinion on etiology.  Therefore, an opinion was requested from an independent VA medical examiner, which was provided in February 2014.

The independent examiner provided the following opinion in regards to direct service connection: "It is my medical opinion that the Veteran's claimed low back disorder, currently diagnosed as degenerative arthritis of the spine, was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The independent expert provided the following rationale: "The Veteran entered military service with an enlistment physical dated 1/28/1971 with [a] negative history" of back pain.  Further, there were no evaluations performed while the Veteran was on active military service "of his thoracolumbar spine related to injury or back pain."  The examiner also noted the lack of any back condition mentioned on the examination conducted before the Veteran's medical board proceedings.  Finally, following service, the Veteran was not seen "by VA for complaints related to his low back until [a] VA progress note dated [in February 1998]."

The examiner provided the following opinion regarding secondary service connection: "It is my medical opinion that the Veteran's claimed low back disorder, currently diagnosed as degenerative arthritis of the spine, is less likely than not (less than 50 percent probability) proximately due to or the result of or aggravated by the Veteran's service connected condition, osteoarthritis of the left knee."  The independent medical examiner provided the following rationale: "There is no scientifically based medical literature supporting a causal or permanent worsening relationship between a knee disorder, including osteoarthritis and the thoracolumbar spine, even with antalgic gait.  X-ray results of the Veteran's thoracolumbar spine in the VBMS eRecord and CPRS via CAPRI were reviewed, but do not change the opinion."

The Board also considered the Veteran's assertions.  As discussed above, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran is not competent to provide a medical diagnosis and medical nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has made numerous statements over the course of this claim.  Many of the statements reflect a description of his symptoms and history that he has provided to the various examiners discussed above.

The Board finds that evidence does not show that it is at least as likely as not that the Veteran's back disability is related to his service or his service connected left knee disability.  While his physician opined that his low back pain was due to an in service injury, there is absolutely no evidence that the Veteran injured his back in service and the Veteran does not even claim to have sustained such an injury.  Furthermore, this medical opinion was a bare statement unsupported by any rationale.  While he submitted a second statement from a physician to the effect that the left knee may have caused the Veteran's back problem due to compensation, as previously noted this opinion is speculative and therefore of limited probative value.  

In terms of direct service connection, the Board notes that the August 2013 contract examiner's opinion and the February 2014 independent medical examiner's opinion differ.  In weighing the two opinions, the Board gives greater probative weight to the independent medical opinion.  The February 2014 opinion is in agreement with the earlier contract examination from February 2011.  Further, the evidence clearly establishes that the Veteran did not suffer from any back condition during service and he does not allege that he experienced back pain until decades after his military service.  Finally, the direct service connection opinion by the August 2013 contract examiner even concedes that there is no evidence to be able to provide a "specific nexus" opinion.  Instead, the "nexus is made by association and that the Veteran did not report a post-military occupational injury or environment that could have caused the condition."  This opinion is not well supported, especially in comparison with the other medical evidence.

The independent medical examiner provided a reasoned opinion that the lack of evidence of any problem until many years after service proves that direct service connection is not warranted.  Further, the independent medical opinion aligns with the other competent medical evidence in the claims file.  Therefore, the August 2013 contract examiner's opinion on direct service connection lacks probative weight.  The competent medical evidence, including the February 2014 opinion, weigh in favor of a finding that direct service connection is not warranted.

Regarding secondary service connection, all of the medical opinions are in agreement: the left knee condition did not cause or aggravate the Veteran's back condition.  The Veteran has not presented any opinion to support a theory of secondary causation or aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 (1998) (all indicating that supporting medical nexus evidence usually is needed to associate a claimed condition with a service-connected disability).  The various medical opinions unquestionably outweigh the Veteran's own opinion.  The Veteran lacks the medical expertise that is necessary to associate a back disability with a left knee disability that onset much earlier.

Accordingly, the preponderance of the evidence is against the claim.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for a low back disorder in this case.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  



ORDER

Service connection for a right knee disorder is granted.

Service connection for a low back disorder, including as secondary to service-connected osteoarthritis, left knee, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


